Citation Nr: 0401901	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Evaluation of residuals of left shoulder subluxation.

2.  Evaluation of service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to March 
1993.

This appeal arises from a November1993 rating decisions by a 
Department of Veterans' Affairs Regional Office (RO) which 
granted service connection and a noncompensable rating for 
residuals left shoulder subluxation, effective from March 
1993.  By rating action in January 2003 the RO granted an 
increased evaluation of 10 percent for residuals of left 
shoulder subluxation and continued an evaluation of 10 
percent for cervical strain.

The veteran's claim for evaluation for cervical strain is the 
subject of the REMAND portion of this decision.


FINDING OF FACT

The veteran's left shoulder impairment is manifested by 
complaints of pain and dislocations; motion of the shoulder 
is to well above shoulder level, there is no loose motion and 
there is no medical evidence of recurrent dislocations.    


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for left shoulder subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2003 decision, statement of the 
case (SOC), and supplemental statement of the case (SSOC), 
that the evidence did not show that the criteria had been met 
for an increased rating for left shoulder subluxation.  That 
is the key issue in this case and the rating decision and 
statement of the case informed the appellant of the evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and SOC sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  The veteran 
has been afforded an examination for the disability that is 
the subject of this claim.  In a letter, dated December 2002, 
the veteran was informed of the types of evidence that may be 
probative of his claim and he was informed of the provisions 
of the VCAA.  In the December 2002 letter, he was also 
informed that, provided certain criteria were met, VA would 
attempt to obtain medical records, employment records, or 
records from other federal agencies.  He was further advised 
that it was ultimately his responsibility to provide this 
information.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.    



II. Increased Rating

The veteran is appealing the original assignment of 
disability evaluation following awards of service connection 
for left shoulder subluxation. In such a case it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In November 1993, the RO granted service connection and a 
noncompensable rating for residuals of left shoulder 
subluxation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5202.  The RO assigned an effective date of March 27, 1993 
for service connection.  In February 1994, the veteran filed 
a notice of disagreement.  In April 1994, a statement of the 
case was issued.  In May 1994, a substantive appeal was 
received.  In January 2003, a supplemental statement of the 
case was issued.  That same month, the RO increased the 
veteran's rating for residuals of left shoulder subluxation 
to 10 percent, with an effective date of March 27, 1993, 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5203.  This was not a 
full grant of the benefit sought.  Therefore, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Given the foregoing, the issue is whether the veteran is 
entitled to a rating in excess of 10 percent at any time from 
March 27, 1993 to the present.  The veteran's left shoulder 
subluxation does not have its own evaluation criteria 
assigned in VA regulations.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2002). A distinction is 
made between major (dominant) and minor extremities for 
rating purposes. In this case, the veteran is right handed 
and his left shoulder is his minor upper extremity.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees.

In November 1993, the veteran's left shoulder condition was 
first rated noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5202.  Under DC 5202,  a minimum 
compensable evaluation of 20 percent evaluation is warranted 
when there is evidence of a malunion of the humerus (minor 
extremity) with moderate or marked deformity or when there 
are recurrent dislocations at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or with 
infrequent episodes and guarding of movement only at shoulder 
level.  38 C.F.R. § 4.71a; Diagnostic Code 5202.

In January 2003, the veteran's left shoulder condition was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203. 
Under DC 5203, 10 percent evaluation contemplates a malunion 
of a clavicle or scapula, or nonunion of a clavicle or 
scapula without loose movement.  A higher evaluation of 20 
percent is not warranted unless the record shows dislocation 
of the clavicle or scapula or nonunion with loose movement.  
38 C.F.R. § 4.71a; Diagnostic Code 5203.

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating.  See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In Gifford, 
the Board notes that the veteran's disability was more 
accurately identified, but the diagnostic code under which he 
was rated did not change.  In the present case, the veteran's 
disability itself, residuals of left shoulder subluxation, 
has not changed, but the rating criteria or diagnostic codes 
have been changed to more accurately reflect his actual 
symptomatology

In this case, the medical evidence includes service medical 
records indicating repeated injury and treatment to the 
veteran's left shoulder.  An emergency care report dated May 
1990 shows that the veteran injured his left shoulder and 
neck while diving.  He was diagnosed with acute cervical 
strain and left shoulder subluxation.  An Operation Report 
reveals that in September 1990, the veteran underwent a left 
shoulder arthroscopy and was diagnosed with a left shoulder 
anterior glenoid labral tear.  A debridement of the anterior 
glenoid tear was performed to repair the injury.  A follow-up 
report dated January 1991 indicated that the veteran 
continued to have shoulder stiffness and pain, as well as 
chronic "popping" of the shoulder.  

Treatment reports show that in June 1991, the veteran slipped 
on a ladder and injured his left shoulder again.  An August 
1991 Report of the Medical Board indicates that the veteran 
was diagnosed with left shoulder superior and anterior labral 
tear.  The veteran was placed on limited duty for six months.  
In October 1991, the veteran had an operation to repair these 
tears.  In January 1993, the veteran had a 
pentennial/separation exam which revealed that he had full 
strength and range of motion in his left shoulder.  

In August 1993, the veteran underwent a VA examination for 
disability evaluation.  Examination showed forward flexion 
and abduction to 175 degrees, and internal and external 
rotation to 90 degrees.  Service connection was granted in 
November 1993 and a noncompensable rating was assigned.  

In October 1998, the veteran had a Travel Board hearing 
before the undersigned.  He testified that he lost range of 
motion in his left shoulder and that he awakens several times 
a year with his arm completely numb because the shoulder will 
just slide out of the joint.  He also stated that he took 
medication for his shoulder pain.

In April 1999, the veteran was afforded another VA 
examination.  The examiner noted that the veteran's left 
shoulder had full range of motion, although he had pain with 
abduction to 90 degrees. The veteran also had pain in the 
left shoulder with internal rotation to 80 degrees.  Forward 
flexion was 150 degrees and backward extension was 60 degrees 
with no pain.  The veteran also had pain with the initiation 
of abduction.  The examiner diagnosed the veteran with 
chronic tendonitis of the left shoulder.

In September 2002, another examiner reviewed the April 1999 
report.  He agreed with the previous assessment, but added 
that, "[T]his would be apparent internal derangement of the 
shoulder with chronic tear of the glenoid labrum.  It would 
be my opinion that this veteran definitely had some degree of 
residual disability with functional impairment related to 
activities that would require vigorous rotary motion 
(throwing?), or strenuous pushing, pulling, lifting, etc."  
The examiner also offered the opinion that the left shoulder 
could limit functional activities during flare-ups or with 
repeated use of the shoulder.

In December 2002, the veteran underwent another VA 
examination.  The examiner reviewed the veteran's C-file and 
service medical records.  Examination showed that the 
veteran's left shoulder had forward flexion to 140 degrees, 
abduction to 130 degrees, adduction to 30 degrees, external 
rotation to 35 degrees, extension to 30 degrees, and internal 
rotation was described as towards the left hand to the left 
lower lumbar area.  At maximum adduction and extension and 
lifting his arm above the head, the veteran felt that if he 
went much further, the shoulder might come out of joint.  
These motions were otherwise not painful and there was no 
tenderness about the shoulder today.  There were two 
arthroscopic portal scars anteriorly and one posteriorly, 
well healed.  The muscle strength testing about the left 
shoulder showed 4/5 abductors, external rotators and internal 
rotators.  The left elbow flexors and extensors were 4+/5.  
The remainder of the muscles of the left upper extremity had 
normal strength.  Sensation was slightly decreased to touch 
over the left posterior arm, but was otherwise intact in the 
rest of the left upper extremity.  The examiner also 
determined that the left shoulder exhibited a mild degree of 
weakened movement.  The examiner did not find excess 
fatigability or incoordination.  He could not determine how 
much further loss of motion, weakness, or fatigability would 
occur during flare-ups.  The examiner also noted, 

The main limitation of left shoulder 
activity relates to the sense of 
instability, with the fear of 
dislocation, more than from a pain 
condition.  One would expect that if 
there were some increase in left shoulder 
pain, there would be additional decrease 
in motion, but it is not possible to 
quantify these factors.

After this exam, the RO granted the veteran an increased 
rating of 10 percent, effective March 1993 citing DC 5203.     

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Board acknowledges that the veteran testified that his 
shoulder will just slide out of joint.  However, there are no 
clinical findings or other medical evidence of dislocation of 
the clavicle or scapula or nonunion with loose movement.  
Also, there is no medical evidence of malunion of the humerus 
with mild or marked deformity.  Thus, the preponderance of 
the evidence is against an increased evaluation for the 
veteran's left shoulder disability under Diagnostic Codes 
5202 or 5203.

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, DC 5201 provides a 20 percent evaluation for 
limitation of motion of the minor arm to shoulder level.  In 
this case, however, motion of the arm has been characterized 
as full and is clearly to well above shoulder level on all 
examinations.  While the veteran does have episodic pain, 
there is nothing to suggest that functional impairment of the 
shoulder would be consistent with the inability to raise the 
arm above shoulder level.  On the latest examination, the 
examiner specifically commented that it would not be possible 
to quantify the DeLuca factors in terms of additional motion 
loss.  Accordingly, the evidence does not show functional 
loss warranting an increased evaluation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the left shoulder subluxation 
warrants no higher than a 10 percent rating.  In arriving at 
this determination, consideration has been given to the 
entire evidence of record; however, at no time since service 
discharge did the shoulder disability appear to be more 
severe than that shown on the latest examination.  
Accordingly, staged ratings as provided by Fenderson are not 
in order.  As the preponderance of the evidence is against 
the veteran's increased rating claim, the benefit of the 
doubt rule enunciated in 38 C.F.R. § 5107 (b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.


ORDER

A rating in excess of 10 percent  for residuals of left 
shoulder subluxation is denied.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

In a December 2002 VA examination, the veteran was diagnosed 
with degenerative joint disease of the cervical spine, mainly 
C4 - C6, mild.  However, since the exam, VA has promulgated a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  Therefore, the veteran should be scheduled for a new 
exam and the RO should readjudicate the claim, applying the 
new regulations.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran should be provided with a 
special orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
cervical strain.  The claims file must be 
made available to the examiners for their 
review.  The examiners should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the veteran's 
neck exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Any neurological 
symptoms due to the cervical spine 
disability should be fully described.  
All indicated tests and x-ray 
examinations should be conducted.

2.  Thereafter, the RO should 
readjudicate the issue on appeal with 
consideration being given to the recently 
enacted schedular criteria.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, to specifically 
include the new General Rating Formula 
for Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 27, 
2003).   The veteran should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



